  Case 1:18-cv-01302-TCB Document 75 Filed 07/07/20 Page 1 of 3 PageID# 304
EXECUTION COPY

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION
__________________________________________
JACOBS ENGINEERING GROUP INC., et al.,     )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         )
                                           )
CAPEFIRST FUNDING, LLC, et al.,            )
                                           )
      Defendants.                          )
__________________________________________)      Case No. 1:18-cv-1302-TCB
CAPEFIRST FUNDING, LLC, et al.,            )
                                           )
      Counter-Plaintiffs,                  )
                                           )
v.                                         )
                                           )
JACOBS ENGINEERING GROUP INC., et al.,     )
                                           )
      Counter-Defendants                   )
__________________________________________)

                            ORDER OF DISCHARGE AND
                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs/counter-defendants Jacobs Engineering Group Inc. and Blue Canopy Group LLC

(“Jacobs Parties”), and defendants/counter-plaintiffs Capefirst Funding LLC and Investor

Recovery Trust (“Capefirst Parties”) have stipulated, pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, to dismiss with prejudice the Jacobs Parties’ Complaint (ECF

No. 1) and the Capefirst Parties’ Answer and Counterclaim (ECF No. 28). The parties shall bear

their own attorneys’ fees and costs. It is hereby ORDERED that this matter shall be and is

dismissed.

       It is further ORDERED that upon the dismissal of this action, the Jacobs Parties are

discharged from any and all liability with respect to $1,933,500.00 (the “Stake”) paid by the Jacobs
  Case 1:18-cv-01302-TCB Document 75 Filed 07/07/20 Page 2 of 3 PageID# 305
EXECUTION COPY


Parties into the Court Registry Investment System (“CRIS”) pursuant to this Court’s October 24,

2018 Order (ECF No. 17), and with respect to the Jacobs Parties’ acquisition and disposition of

the Stake; and it is further

        ORDERED that except as expressly permitted below, there shall be no further

proceedings in any court relating to the Stake without further Order of this Court. The Capefirst

Parties may pursue claims for relief relating to the Stake without further leave of this Court

against parties other than: (i) the Jacobs Parties or (ii) any past, present or future agent, attorney,

legal representative, predecessor-in-interest, parent company, subsidiary, shareholder, unit

holder, affiliate, successor, assign, employee, or insurer of the Jacobs Parties. The Capefirst

Parties may also pursue claims for relief against Garrison Courtney and Virgil Keith with respect

to their conduct falling outside the lawful scope of their employment by the Jacobs Parties. The

Capefirst Parties may pursue such permitted claims for relief in any court of competent

jurisdiction with respect to the underlying circumstances of this matter, including without

limitation, the allegations stated in the Jacobs Parties’ Complaint and the Capefirst Parties’

Answer and Counterclaim.

SO ORDERED this ___ day of ____________, 2020.

                                                        ______________________________
                                                        Theresa C. Buchanan
                                                        United States Magistrate Judge




                                                 -2-
 Case 1:18-cv-01302-TCB Document 75 Filed 07/07/20 Page 3 of 3 PageID# 306
EXECUTION COPY

Aegis Law Group LLP

       /s/ Thomas E. Shakow
Thomas E. Shakow (VSB No. 70291)
Paul C. Rauser (pro hac vice)
Serine R. Consolino (pro hac vice)
801 Pennsylvania Avenue, N.W.
Suite 740
Washington, DC 20004
(202) 737-3373
Attorneys for Plaintiffs/Counter-Defendants

Silverman|Thompson|Slutkin|White|LLC

       /s/ Steven N. Leitess
Steven N. Leitess (pro hac vice)
Jodie E. Buchman (VSB 91929 )
Pierce C. Murphy (VSB 87842)
201 N. Charles Street,
26th Floor
Baltimore MD 21201
(410) 385-2225
Attorneys for Defendants/Counter-Plaintiffs


Copies to counsel of record via ECF




                                              -3-
